                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

BOBBIE A. JACKSON            )
                Plaintiff,   )
                             )
v.                           )                       JUDGMENT
                             )                       No. 5:16-cv-873-FL
TYCO ELECTRONICS CORPORATION )
               Defendant     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion for summary judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 29, 2018, and for the reasons set forth more specifically therein, that defendant’s motion
for summary judgment is granted.

This Judgment Filed and Entered on September 29, 2018, and Copies To:

Lee Lin Tart Malone /Robert Anthony Buzzard (via CM/ECF Notice of Electronic Filing)
Brodie D. Erwin / Kevin Scott Joyner (via CM/ECF Notice of Electronic Filing)

September 29, 2018                    PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
